DETAILED ACTION
Priority/Benefit
Acknowledgment is made of applicant’s 371 entry for domestic benefit  under 35 U.S.C. 365 (c) with PCT/US2019/020684. Accordingly, the earliest effective filing date was recognized as 03/05/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Acknowledgment
Acknowledgment is made to “X” reference, US 2015/029754 A1 (3M INNOVATIVE COMPANY et al; also listed as Cite No. 5 under U.S. Patent Documents in the IDS filed on 06/28/2021; hereafter “3M”) listed in the ISR for PCT/US2019/020684, filed with the Office on 06/28/2021.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
On line 1, “reflector” should be changed to – reflector -plate – in order to put the claim in proper form; and
In claim 14, “planar surface is a planer light guide” should be changed to – planer surface is of a planar light guide – in order to put the claim in proper form.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over 3M.
Re Claim 1:
3M disclose a lighting system (backlight system 10 shown in at least Figs 1 and 5A-6B and described in at least ¶¶ 0041 and 0071 as well as below), comprising: 
a light guide (backlight light guide unit 300 excluding array of extractors 315 and layer 320) to receive light from a light source (receives light from light source unit 100 as described in at least ¶ 0044); and 
a reflective structure (layer 320, shown Fig 5B and described ¶ 0071) , comprising: a frustrum structure (each extractor 312 in array of extractors 315, Figs 5B-6B) formed on the surface of the reflective structure (formed on the surface of 320, shown in Fig 5B) to receive refracted light from the light guide (Fig 5A transposed with Fig 5B).
With regard to the reflective structure (320), 3M at least an equivalent reflective structure to the claimed reflector plate for the purpose of reflecting light, specifically including light shown with arrows 307 in Fig 5A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill 
Re Claim 2:
3M further discloses wherein a plurality of frustrum structures (plurality of 312 in 315) are formed on the surface of the reflector plate (formed on surface of 320, shown in Figs 5B and 6B) to receive the refracted light (shown with arrows 307 in Fig 5A as well as Figs 5B-6B transposed with Fig 5A, and described in ¶ 0071) along an entirely of a surface of the light guide facing the reflector plate (Figs 5A-6B, ¶¶ 0071-0072).
Re Claim 3:
3M further discloses wherein the frustrum structure (315) and reflector plate (320) are integrated into a single piece (integrated single piece shown in at least Fig 5B) to receive refracted light throughout the entirety of the reflector plate (described in at least ¶¶ 0071-0072).
Further integrated into a single piece is a product-by-process limitation that does not have patentable weight in an apparatus claim under MPEP § 2113.
Re Claim 4:
3M further discloses wherein the frustrum structure (312 of 315) is of the form of a right frustrum (right frustrum show in Fig 6A).
Re Claim 5:
3M further discloses wherein the reflector comprises (315 and 320): 
a first layer of frustrum structures (315); and 

Re Claim 6:
3M further discloses wherein the second planar layer (320) is a chassis of the lighting system (320 is a chassis of 10 since it supports at least backlight light guide 300 of backlight system 10).
Re Claim 7:
3M discloses a backlight reflector (shown in at least Figs 5A-6B and described below), comprising: 
a plurality of frustrum prism structures (a plurality of extractors 312) aligned along a common plane (aligned as an array of extractors 315 shown in Figs 5B-6B on a common plane of layer 320 shown in Fig 5B), the prism structures (312) comprising a plurality of trapezoidal surfaces (surfaces shown in Fig 6A); and 
a planar layer (layer 320) coupled to each of the prism structures (320 coupled to each 312 for 315, shown in Fig 5B); 
wherein each of the plurality of prism structures (each 312) receive refracted light from a light guide (from backlight 300 excluding 315 and 320) and return the light incident to the light guide (described in ¶ 0071 as array of extractors 315 (see e.g., FIGS. 6A, 6B) that direct light towards the viewing side of the device (in this example, towards the display panel), can be disposed on a bottom surface of layer 310).

Re Claim 8:
3M further discloses a pitch of the prism structures (pitch shown in at least Figs 5B and 6B).
With further regard to the pitch, 3M at least suggests an equivalent pitch to the claimed pitch of between 50 to 150 micrometers for the purpose of arranging the prims structures in a configuration to refract light (shown in Figs 5A transposed with Figs 5B and 6B and described in ¶¶ 0071-0072) since is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents it doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 § II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized 3M as at least suggesting an equivalent pitch to the claimed pitch of between 50 to 150 micrometers for the purpose of arranging the prims structures in a configuration to refract light.
Re Claim 9:
3M further discloses the planar layer (320) is a chassis of the light guide 300  (320 is a chassis of 300, since 320 supports 300 as shown in Fig 5B ).
3M does not explicitly disclose an additional structure as a chassis, specifically including wherein the configuration of the planar layer is a portion of a chassis used to hold the backlight reflector.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chassis of 3M into the well-known configuration of a chassis for the benefit of improved support.
Re Claim 10:
3M further discloses wherein each of the plurality of prism structures (each of 312 in 315) are in the form of a right frustrum (shown in Figs 6A) and wherein angle of the side of the right frustrum are between 30 and 50 degrees relative to a base of the frustrum structures (specifically shown as 45° in Fig 6A).
Re Claim 11:
3M further discloses wherein a base of the prism structure faces the light guide (base of each 312 of 315 facing 300 (excluding 315 and 320) shown in Fig 5B).

Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3M in view of WO 2016003550 A2 (Cree Inc; listed as Cite No. 2 under Foreign Patent Documents in the IDS filed on 06/28/2021; “Cree”).



Re Claim 12:
3M discloses a method of forming a backlight reflector for a lighting system (forming at least an array of extractors 315 and layer 320 for a backlight system 10 shown in at least Figs 1 and 5A-6B by the method described below), comprising: 
with a three-dimensional printing device: 
forming a frustrum prism (forming an extractor 312 of 315, shown in Figs in Figs 6A-6B) onto a planar surface (onto bottom of 310 of light guide 300 (excluding 315 and layer 320), shown in Fig 5B); and 
placing the frustrum prism behind a light guide (placing a 312 of 315 behind backlight light guide 300 (excluding 315 and 320), evident by the configurations shown in Figs 5B-6B).
3M does not explicitly disclose the forming method with a three-dimensional printing device.
Cree teaches forming a frustrum prism (extraction feature 84, Figs 6-8) on a planar surface (member 108, Figs 6-7) with a three-dimensional printing device (describe in ¶ 0055, on Page 17, at about lines 11-12 as three-dimensional printing).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form backlight reflector of 3M by the method of utilizing a three-dimensional printing device as taught in at least principle by Cree for at least the benefit of having a definite means of production.



Re Claim 13:
3M further discloses wherein the planar layer (bottom 310) is a chassis of the lighting system (bottom of 310 is a chassis of 10 since it supports the remainder of backlight light guide 300, prism structure (315) and layer 320 of backlight system 10).
Re Claim 14:
3M further discloses wherein the planar surface is a planar light guide (310 is comprised in backlight light guide 300 (excluding 315 and 320), shown in Fig 5B).
RE Claim 15:
3M further discloses where the angle of the sides of the prism (sides of each 312 in 315, shown in Fig 6A) next to and relative to the base is between 30 and 50 degrees (specifically shown as 45° in Fig 6A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 20040145915 A1) discloses varying pitches and sizes of extraction features for a light guide.
Takeshi et al (WO 2012043361 A1) discloses varying angles of extraction features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875